Opinion by
Judge Cofer:
The punishment inflicted in this case, although the smallest that could b'e imposed under the statute, is disproportioned to the offense. The appellant is proved not to be able to read or write, and of course did not forge the order. Nor does the evidence ‘show that he knew it was forged, except by inference from the fact that it was forged, and he presented it and represented that it had been given by Hunter. But it was for the jury, and not for the court, to say whether that inference was warranted by the facts.
The mere verbal direction of the judge, to discharge the prisoner did not discharge him. No order- was entered directing his discharge, and it is only by the record that such matters may be shown; and if such an order had been entered and set aside before the pris*931oner left the bar we should not be inclined to hold that it would discharge the prisoner.

Morse & Chenault, for appellant.

Hardin, for appellee.
• The court properly refused to permit any inquiry into the question whether any evidence was heard by the grand jury by which the indictment was found. A careful scrutiny of the entire record has failed to detect any error for which this court is authorized to reverse the judgment, and it is affirmed.